DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 9-14, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidavi, et al., The effect of Yucca schidigera liquid extract on water quality and survival of Pacific Red Snapper Lutjanus peru during acclimatization Arch Ned Vet 47, 107-109 (2015) (SEIVIDA) in view of United States Patent Application Publication No. 2012/0093952 (FREHNER) and United States Patent Application No. 2013/0287919 (PHIL). 
	Claim 1 recites a composition comprising one or more essential oils selected from the group consisting of cinnamon essential oil, oregano essential oil, and thyme essential oil; at least about 20% by weight of larch arabinogalactan; and an extract from Yucca schidigera.
Claim 9 recites a method of administering a feed composition consistent with claim 1
Claim 20 recites A method of providing a health benefit to aquaculture species, the method comprising: increasing villa height or width, or both, in an aquaculture species by administering a feed composition consistent with claim 1. 
As to claims 1, 9, and 20, SEIDAVI teaches the liquid extract of Yucca schidigera on water quality and survival of Pacific red snapper Lutjanus peru during its transfer from wild to laboratory conditions. Three experimental groups (0.00; 0.25 and 0.75 mg of Y. schidigera liquid extract per liter of culture) were tested with four replicates using water recirculating systems. The liquid extract was dispensed every 72 h during 28 days. It was proved that Y. schidigera extract could be effective to reduce ammonia nitrogen caused by biogenic source (excretion of fish juveniles) diminishing mortality of Pacific red snapper during acclimatization process. It is recommended the use of yucca extract concentration at a dose of 0.75 mg L–1 to reduce ammonia concentration in marine water for holding red snapper juveniles (abstract).  However, it would have been obvious to vary the amount of Yucca schidigera basede on the level of ammonia reduction needed. 
SEIDAVI is silent as to adding an essential oil to the feed composition.
FREHNER teaches that it is desirable to add essential oil as an histomonastat [0003].   Histomonas is a generic name given to single cell protozoan organisms that are intestinal parasites that infect both vertebrates and invertebrates.  This includes fish such as salmon, trout, tilapia and other species [0002]. The use of mixtures of the three essential oil components is preferred. According to the invention the compound preparation may additionally contain other essential oil compounds as for example p-cymene, thymol (i.e., thyme) or for example salicylaldehyde as exemplified in example 6 hereinafter or tea tree oil, peppermint oil, cuminaldehyde, cinnamic acid (i.e., cinnamon), cinnamic alcohol, farnesal or farnesylacetone.  The essential oil compound preparation can be (a) added directly to the feed (or used directly in a treatment process of proteins), or (b) it can be used in the production of one or more intermediate compositions such as feed additives or premixes that is subsequently added to the feed (or used in a treatment process). The degree of purity described above refers to the purity of the original essential oil compound preparation, whether used according to (a) or (b) above. [0028]-[0029]. the essential oil compound is administered in one or more of the following amounts (dosage ranges): 0.5-1000mg per kg [0048].  It would have been obvious to add the claimed essential oil to the SEIVIDAS, as the essential oils are anti-parasitic.  Moreover, it would have been obvious to vary the amount of essential oils based on concentration and method of administration [0054]. 
FREHNER is silent as to teaching the addition of larch arabinogalactan. 
PHIL teaches larch arabinogalactan can be defined as a fiber containing significant amounts of natural antioxidants.  One gram of dietary fiber larch arabinogalactan should have a capacity to inhibit lipid oxidation equivalent to, at least, 1,000 umol TE/gram basing on ORAC value [0174]. It would have been obvious to add larch arabinogalctan to the references above, as it is an oxidant. It would have been obvious to vary the amount based on level of protection needed from oxidation. 
The claimed invention is directed to a recipe for an aquaculture feed.  Each of SEIVIDAS, FEHNER and PHIL teach an ingredient that is desirable to add to such a feed as noted above.  It would have been obvious combine the ingredients to provide a composition that can be added to feed.  The administration of a feed composition would allow the fish and its components to grow, including villus.    “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 

Claim 3 recites that the aquaculture fish feed composition comprises about 5% to 25% by weight of essential oils.
FREHNER teaches that it is desirable to add essential oil as an histomonastat [0003].   Histomonas is a generic name given to single cell protozoan organisms that are intestinal parasites that infect both vertebrates and invertebrates.  This includes fish such as salmon, trout, tilapia and other species [0002]. The use of mixtures of the three essential oil components is preferred. According to the invention the compound preparation may additionally contain other essential oil compounds as for example p-cymene, thymol (i.e., thyme) or for example salicylaldehyde as exemplified in example 6 hereinafter or tea tree oil, peppermint oil, cuminaldehyde, cinnamic acid (i.e., cinnamon), cinnamic alcohol, farnesal or farnesylacetone.  The essential oil compound preparation can be (a) added directly to the feed (or used directly in a treatment process of proteins), or (b) it can be used in the production of one or more intermediate compositions such as feed additives or premixes that is subsequently added to the feed (or used in a treatment process). The degree of purity described above refers to the purity of the original essential oil compound preparation, whether used according to (a) or (b) above. [0028]-[0029]. the essential oil compound is administered in one or more of the following amounts (dosage ranges): 0.5-1000mg per kg [0048].  It would have been obvious to add the claimed essential oil to the SEIVIDAS, as the essential oils are anti-parasitic.  Moreover, it would have been obvious to vary the amount of essential oils based on concentration and method of administration [0054]. 

Claim 4 recites the aquaculture fish feed composition comprises at least 16% by weight of Yucca schidigera.
Claim 10 recites administering includes dispersing the feed composition in an aquaculture environment.
SEIDAVI teaches that the composition can be administered to fish in an aquaculture medium (abstract). 

Claim 11 recites the feed composition is a feed additive composition and the administering includes combining the feed additive composition with feed.
SEIDAVI teaches that the composition can be with other food such as squid once  a day for 28 days (pg. 108, left column)  

Claim 12 recites the amount of the feed composition administered is in the range of about 1% to about 10% of the average body weight of the aquaculture species.
As to claim 12, SEIDAVI teaches that the composition can be administered to fish in an aquaculture medium (abstract).  It would have been obvious that administration amounts would vary based on the amount and size of fish being fed. 

Claim 13 recites the administration rate is once daily.
SEIDAVI teaches that the composition can be added with other food such as squid once  a day for 28 days (pg. 108, left column)  

Claim 14 recites the aquaculture species include: a fish, crustacean, or mollusk.
SEIDAVI teaches that the subject is a fish (abstract)  

Claim 16 recites the aquaculture fish feed composition comprises about 5% to 25% by weight of essential oils.
FREHNER teaches that it is desirable to add essential oil as an histomonastat [0003].   Histomonas is a generic name given to single cell protozoan organisms that are intestinal parasites that infect both vertebrates and invertebrates.  This includes fish such as salmon, trout, tilapia and other species [0002]. The use of mixtures of the three essential oil components is preferred. According to the invention the compound preparation may additionally contain other essential oil compounds as for example p-cymene, thymol (i.e., thyme) or for example salicylaldehyde as exemplified in example 6 hereinafter or tea tree oil, peppermint oil, cuminaldehyde, cinnamic acid (i.e., cinnamon), cinnamic alcohol, farnesal or farnesylacetone.  The essential oil compound preparation can be (a) added directly to the feed (or used directly in a treatment process of proteins), or (b) it can be used in the production of one or more intermediate compositions such as feed additives or premixes that is subsequently added to the feed (or used in a treatment process). The degree of purity described above refers to the purity of the original essential oil compound preparation, whether used according to (a) or (b) above. [0028]-[0029]. the essential oil compound is administered in one or more of the following amounts (dosage ranges): 0.5-1000mg per kg [0048].  It would have been obvious to add the claimed essential oil to the SEIVIDAS, as the essential oils are anti-parasitic.  Moreover, it would have been obvious to vary the amount of essential oils based on concentration and method of administration [0054]. 

Claim 17 recites the aquaculture fish feed composition comprises at least 16% by weight of Yucca schidigera.
SEIDAVI teaches the liquid extract of Yucca schidigera on water quality and survival of Pacific red snapper Lutjanus peru during its transfer from wild to laboratory conditions. Three experimental groups (0.00; 0.25 and 0.75 mg of Y. schidigera liquid extract per liter of culture) were tested with four replicates using water recirculating systems. The liquid extract was dispensed every 72 h during 28 days. It was proved that Y. schidigera extract could be effective to reduce ammonia nitrogen caused by biogenic source (excretion of fish juveniles) diminishing mortality of Pacific red snapper during acclimatization process. It is recommended the use of yucca extract concentration at a dose of 0.75 mg L–1 to reduce ammonia concentration in marine water for holding red snapper juveniles (abstract).  However, it would have been obvious to vary the amount of Yucca schidigera based on the level of ammonia reduction needed. 


Claims 2, 5, 7, and 15, 18--19  is/are rejected under 35 U.S.C. 103 as being unpatentable SEIDAVI, FEHRAN and PHIL as applied to claims 1, 3-4, 10-14, 16-17 above, and further in view of United States Patent Application Publication No. 2015/0238573 (BARZILAY). 
SEIDAVI, FREHNER, and PHIL are cited for the reasons noted above but silent as to administering the ingredients as an emulsion with the claimed particle size.  
	Claim 2 recites the one or more essential oils are present as an emulsion and have an average particle size of about 25 microns or less.
	The references above do not disclose that one or more essential oils are present as an emulsion and have an average particle size of about 25 microns or less.
	BARZILAY teaches that bioactive compounds can be delivered in nano or micro emulsions with a size of 10 to about 10 to 5,000 micrometers [0165] and [0189].  This allows for the composition to be protected during administration and allow for delivery to the aquaculture species and other animals [0142]-[0145].   The protection provided to the bioactive compounds by the micro emulsion or nano emulsion in another embodiment, relates to temperature exposure protection, and improved solubility of the bioactive compounds within the food or feed with which it is integrated, following the release of the bioactive compounds from its encapsulation prior to its consumption and/or during the digestion process [0191].
	Thus, it would have been obvious to one skilled in the art to modify the composition of the references to be an emulsion as taught by BARZILAY as this allows for the protection of the composition during administration.  
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 



Claim 5 recites further comprising about 25% to 60% by weight of a carrier.
The references above do not disclose water as a carrier. 
However, BARZILAY teaches the incorporation of emulsion where water serves as a carrier for bioactive ingredients. The emulsion incorporates an oil phase and surfactant. As a result of such mixing, the bioactive compound's molecules are reorganized into the dispersed phase of the emulsion [0190]. It would have been obvious to vary the amount of dispersed phased in the carrier based on the amount needed to deliver the active ingredients of the composition.


Claim 7 further recites further comprising about 0.5% to 3% by weight of a gum.

Claim 15 recites the one or more essential oils are present as an emulsion and have an average particle size of about 25 microns or less.
BARZILAY teaches that bioactive compounds can be delivered in nano or micro emulsions with a size of 10 to about 10 to 5,000 micrometers [0165] and [0189].  This allows for the composition to be protected during administration and allow for delivery of the of the aquaculture species and other animals [0142]-[0145]. 
	Thus, it would have been obvious to one skilled in the art to modify the composition of the references to be an emulsion as taught by BARZILAY as this allows for the protection of the composition during administration.  


Claim 18 recites further comprising about 25% to 60% by weight of a carrier.
The references above do not disclose a carrier. 
However, BARZILAY teaches the incorporation of emulsion where water serves as a carrier for bioactive ingredients. The emulsion incorporates an oil phase and surfactant. As a result of such mixing, the bioactive compound's molecules are reorganized into the dispersed phase of the emulsion [0190]. It would have been obvious to vary the amount of dispersed phased in the carrier based on the amount needed to deliver the active ingredients of the composition.

Claim 19 recites further comprising about 0.5% to 3% by weight of a gum.
In [0110], the plasticized material is cellulose esters, cellulose ethers, and polyethylene glycol. In another embodiment, the plasticized material is a hydrocolloid such as xanthan, carragenan, alginate, gum arabic, gum acacia, gum tragacanth, gum conjac.  In [0108], the composition can be encapsulated and plasticized with a plasticizer.  It would have been obvious to add xanthan to the composition of the references above to allow the dispersion of the composition. It would have been obvious to one skilled in the art to vary the amount based on the amount of plasticizer needed.   


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEIDAVI, FREHNER and PHIL as applied to claims 1, 3-4, 10-14, 16-17 above, and further in view of Ercan, et al, The Effects of Salinity, Temperature and Feed Ratio on Growth Performance of European Sea Bass (Dicentrarchus labrax L., 1758) in the Water Obtained Through Reverse Osmosis System and a Natural River, June 2015, Pakistan Journal of Zoology 47(3):625-633 (ERCAN).
Claim 6 recites the carrier is reverse osmosis water. 
The references above are silent as to use reverse osmosis water. 
ERCAN teaches on pg. 631 that saline  water  generated from reverse osmosis system is used in aquaculture for the first time and it was concluded that in proper temperatures, this generated water could be used in aquaculture. Through reverse osmosis, river waters can be reached to the desired salinity levels and  with  this  way potential  water sources  in this  region can be used effectively and in a sustainable manner. Thus, it would have been obvious to reverse osmosis water in the references above, as ERCAN teaches that the reverse osmosis water can be used in aquaculture and with the proper salinity levels. 

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable BARZILAY, SEIDAVI, FEHRAN and PHIL as applied to claims 2, 5, 7, and 15, 18--19  above, and further in view of United States Patent Application Publication No. 2002/0182303 (HOTTA).
In [0110] of Barzilay, the plasticized material is cellulose esters, cellulose ethers, and polyethylene glycol. In another embodiment, the plasticized material is a hydrocolloid such as xanthan, carragean, alginate, gum Arabic, gum acacia, gum tragacanth, gum conjac.  In [0108], the composition can be encapsulated and plasticized with a plasticizer.  It would have been obvious to add xanthan to the composition of the references above in order to allow the dispersion of the composition.  It would have been obvious to one skilled in the art to vary the amount based on the amount of plasticizer needed.  
The references above are silent as to using propylene glycol alginate.  HOTTA teaches that xanthan gum and propylene glycol alginate both serve as stabilizers [0037]. 
It would have been obvious to one skilled in the art to add propylene glycol alginate and xanthan gum to the references above, as HOTTA teaches propylene glycol alginate and xanthan both acts as stabilizers. 

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action provides no reasoning for combining FREHNER and PHIL with SEIDAVI. 
However, SEIDAVI teaches the benefits of using liquid extract of Yucca schidigera on water quality and survival of Pacific red snapper Lutjanus peru during its transfer from wild to laboratory conditions. 
FREHNER teaches that it is desirable to add essential oil as an histomonastat [0003].   While the applicant argues that SEIVADI does not teach or suggest the use of any type of oil with the disclosed Yucca shidigera, nor does FREHNER teach or suggest the use of Yucca shidigera with the disclosed essential oil, this disregards the overall point that the references are both directed to improving water quality for the growth of fish. Indeed, FREHNER teaches histomonas is a generic name given to single cell protozoan organisms that are intestinal parasites that infect both vertebrates and invertebrates.  This includes fish such as salmon, trout, tilapia and other species [0002]. The use of mixtures of the three essential oil components is preferred. The compound preparation may additionally contain other essential oil compounds as for example p-cymene, thymol (i.e., thyme) or for example salicylaldehyde as exemplified in example 6 hereinafter or tea tree oil, peppermint oil, cuminaldehyde, cinnamic acid (i.e., cinnamon), cinnamic alcohol, farnesal or farnesylacetone.  It would have been obvious to add the claimed essential oil to the SEIVIDAS, as the essential oils are anti-parasitic.  Moreover, it would have been obvious to vary the amount of essential oils based on concentration and method of administration [0054]. 
PHIL teaches larch arabinogalactan can be defined as a fiber containing significant amounts of natural antioxidants.  One gram of dietary fiber larch arabinogalactan should have a capacity to inhibit lipid oxidation equivalent to, at least, 1,000 umol TE/gram basing on ORAC value [0174].
 It would have been obvious to add larch arabinogalctan to the references above, as it is an oxidant. It would have been obvious to vary the amount based on level of protection needed from oxidation. 
The claimed invention is directed to a recipe for an aquaculture feed.  Each of SEIVIDAS, FEHNER and PHIL teach an ingredient that is desirable to add to such a feed as noted above.  Thus, the references are not disparate.    “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the rejections relying on BARZILAY, ERCAN and HOTTA, it is argued that the reference do not remedy the deficiencies of SEIVADI, FRHNE and PHIL.  However, the rejection is proper for the reasons noted above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799